              Case 19-58641-sms                   Doc 1     Filed 06/03/19 Entered 06/03/19 17:31:49                               Desc Main6/03/19 5:30PM
                                                            Document     Page 1 of 11
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Five Dreams Holdings, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5742 Bells Ferry Rd                                             632 Cotton Road
                                  Acworth, GA 30102                                               Canton, GA 30115
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Cherokee                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
               Case 19-58641-sms                     Doc 1       Filed 06/03/19 Entered 06/03/19 17:31:49                             Desc Main6/03/19 5:30PM
Debtor
                                                                 Document     Page 2 of Case
                                                                                         11 number (if known)
          Five Dreams Holdings, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                            Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 19-58641-sms                   Doc 1        Filed 06/03/19 Entered 06/03/19 17:31:49                                 Desc Main6/03/19 5:30PM
Debtor
                                                              Document     Page 3 of Case
                                                                                      11 number (if known)
         Five Dreams Holdings, LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 19-58641-sms                 Doc 1        Filed 06/03/19 Entered 06/03/19 17:31:49                                Desc Main6/03/19 5:30PM
Debtor
                                                             Document     Page 4 of Case
                                                                                     11 number (if known)
          Five Dreams Holdings, LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 3, 2019
                                                  MM / DD / YYYY


                             X   /s/ Brian Stewart                                                       Brian Stewart
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Manger




18. Signature of attorney    X   /s/ Leslie Pineyro                                                       Date June 3, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Leslie Pineyro 969800
                                 Printed name

                                 Jones & Walden, LLC
                                 Firm name

                                 21 Eighth Street, NE
                                 Atlanta, GA 30309
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     404-564-9300                  Email address      info@joneswalden.com

                                 969800 GA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
              Case 19-58641-sms                   Doc 1    Filed 06/03/19 Entered 06/03/19 17:31:49                    Desc Main6/03/19 5:30PM
Debtor
                                                           Document     Page 5 of Case
                                                                                   11 number (if known)
           Five Dreams Holdings, LLC
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                   Chapter     11
                                                                                                               Check if this an
                                                                                                               amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Myrtle Janice Stewart                                                   Relationship to you     Member of Debtor
District   N.D.G.A.                                   When                         Case number, if known
Debtor     Robert Stewart, Inc.                                                    Relationship to you     Affiliate
District   N.D.G.A.                                   When                         Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 5
                 Case 19-58641-sms                         Doc 1       Filed 06/03/19 Entered 06/03/19 17:31:49                                         Desc Main6/03/19 5:30PM
                                                                       Document     Page 6 of 11

 Fill in this information to identify the case:
 Debtor name Five Dreams Holdings, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                GEORGIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Bartow Paving                                                                          Unliquidated                                                                      $21,189.69
 Company, Inc.                                                                          Disputed
 1055 Rowland
 Springs Road
 Cartersville, GA
 30120-1685
 Cleanstar National,                                                                    Unliquidated                                                                        $7,501.00
 Inc.                                                                                   Disputed
 14525 SW Millikan
 Way, #7790
 Beaverton, OR
 97005-2343
 Crossroads                                                                             Unliquidated                                                                      $58,795.01
 Leasing, LLC                                                                           Disputed
 3330 Cobb Parkway
 NW
 Suite 324302
 Acworth, GA 30101
 J L Hunter                                                      Contractor             Unliquidated                                                                              $0.00
 Construction                                                    Asserted Claims        Disputed
 5330 Oakdale Road                                                                      Subject to
 Smyrna, GA 30082                                                                       Setoff
 Morris Bank                                                     5742 Bells Ferry                                $9,700,000.00                   Unknown                   Unknown
 Attn: Spence Mullis,                                            Rd, Acworth, GA
 President                                                       30102
 301 Bellevue
 Avenue
 Dublin, GA 31021
 U.S. South                                                                             Unliquidated                                                                      $14,947.70
 Plumbing, Inc.                                                                         Disputed
 7555 Industrial
 Court
 Alpharetta, GA
 30004
 Vertical Earth                                                                         Unliquidated                                                                    $296,394.01
 Incorporated                                                                           Disputed
 6025 Matt Hwy
 Cumming, GA 30028

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-58641-sms                         Doc 1      Filed 06/03/19 Entered 06/03/19 17:31:49                               Desc Main6/03/19 5:30PM
                                                                      Document     Page 7 of 11

 Debtor    Five Dreams Holdings, LLC                                                                         Case number (if known)
           Name




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                   page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
    Case 19-58641-sms   Doc 1   Filed 06/03/19 Entered 06/03/19 17:31:49   Desc Main
                                Document     Page 8 of 11

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Bartow Paving Company, Inc.
                        1055 Rowland Springs Road
                        Cartersville, GA 30120-1685



                        Cherokee County Tax Comm
                        100 North Street
                        Ste 131
                        Canton, GA 30114



                        Christopher Carr
                        Attorney General of Georgia
                        40 Capitol Square SW
                        Atlanta, GA 30334



                        Cleanstar National, Inc.
                        14525 SW Millikan Way, #7790
                        Beaverton, OR 97005-2343



                        Crossroads Leasing, LLC
                        3330 Cobb Parkway NW
                        Suite 324302
                        Acworth, GA 30101



                        Cuda, LLC
                        1735 Buford Hwy Suite 215-205
                        Cumming, GA 30041



                        Georgia Dept of Revenue
                        Compliance DIv/ARCS Bankruptcy
                        1800 Century Blvd, NE, #9100
                        Atlanta, GA 30345



                        Internal Revenue Service
                        P.O. Box 7346
                        Philadelphia, PA 19101-7346
Case 19-58641-sms   Doc 1   Filed 06/03/19 Entered 06/03/19 17:31:49   Desc Main
                            Document     Page 9 of 11


                    Internal Revenue Service
                    Central Insolvency Office
                    401 W. Peachtree St., NW
                    Atlanta, GA 30308



                    J L Hunter Construction
                    5330 Oakdale Road
                    Smyrna, GA 30082



                    John L. Hunter Construction Co
                    5330 Oakdale Rd SE
                    Smyrna, GA 30082-5218



                    Lynne Riley
                    State of Georgia Revenue Commi
                    1800 Century Blvd, N.E.
                    Atlanta, GA 30345



                    Mark Butler, Comm. of Labor
                    Georgia Department of Labor
                    148 Andrew Young Int't, #900
                    Atlanta, GA 30303



                    Morris Bank
                    Attn: Spence Mullis, President
                    301 Bellevue Avenue
                    Dublin, GA 31021



                    Office Of the Chief Co. IRS
                    1111 Constitution Ave
                    Washington, DC 20224



                    Office of the U.S. Trustee
                    362 Richard B. Russell Federal
                    75 Ted Turner Drive, SW
                    Atlanta, GA 30303
Case 19-58641-sms   Doc 1    Filed 06/03/19 Entered 06/03/19 17:31:49   Desc Main
                            Document      Page 10 of 11


                    Secretary of the Treasury
                    15th & Pennsylvania Ave, NW
                    Washington, DC 20200



                    U.S. Attorney
                    600 Richard B. Russell Buildin
                    75 Ted Turner Drive, SW
                    Atlanta, GA 30303



                    U.S. Attorney General
                    Attn: Civil Process Clerk
                    950 Pennsylvania Ave , NW
                    Washington, DC 20530-0001



                    U.S. Securities & Exchange Com
                    Office of Reorganization
                    950 E. Paces Ferry Rd NE, 900
                    Atlanta, GA 30326



                    U.S. South Plumbing, Inc.
                    7555 Industrial Court
                    Alpharetta, GA 30004



                    United States Small Business A
                    Maria Contreras-Sweet, Adminis
                    409 3rd St, SW.
                    Washington, DC 20416



                    Vertical Earth Incorporated
                    6025 Matt Hwy
                    Cumming, GA 30028
            Case 19-58641-sms                         Doc 1           Filed 06/03/19 Entered 06/03/19 17:31:49          Desc Main6/03/19 5:30PM
                                                                     Document      Page 11 of 11



                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Five Dreams Holdings, LLC                                                                   Case No.
                                                                                   Debtor(s)            Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Five Dreams Holdings, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 June 3, 2019                                                          /s/ Leslie Pineyro
 Date                                                                  Leslie Pineyro 969800
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Five Dreams Holdings, LLC
                                                                       Jones & Walden, LLC
                                                                       21 Eighth Street, NE
                                                                       Atlanta, GA 30309
                                                                       404-564-9300 Fax:404-564-9301
                                                                       info@joneswalden.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
